19‐232‐cv
Henderson v. Saul


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 20th day of December, two thousand nineteen.

PRESENT:            BARRINGTON D. PARKER,
                    DENNY CHIN,
                                         Circuit Judges.
                    DENISE COTE,
                                         District Judge.*
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
DELORES L. HENDERSON,
                                         Plaintiff‐Appellant,

                                        ‐v‐                                        19‐232‐cv

ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,
                                         Defendant‐Appellee.†
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x



*       Judge Denise Cote, of the United States District Court for the Southern District of New
York, sitting by designation.
†       The Clerk of Court is respectfully directed to amend the official caption to conform to
the above.
FOR PLAINTIFF‐APPELLANT:                       AMY C. CHAMBERS, Law Offices of
                                               Kenneth Hiller PLLC, Amherst, New
                                               York.

FOR DEFENDANT‐APPELLEE:                        PRASHANT TAMASKAR, Special
                                               Assistant United States Attorney (Ellen
                                               E. Sovern, Assistant United States
                                               Attorney, on the brief), for James P.
                                               Kennedy, Jr., United States Attorney for
                                               the Western District of New York,
                                               Buffalo, New York.

      Appeal from a judgment of the United States District Court for the Western District

of New York (Larimer, J.).


             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

             Plaintiff‐appellant Delores Henderson appeals from a judgment of the

district court entered December 20, 2018, upholding a decision of defendant‐appellee

Commissioner of the Social Security Administration (the ʺCommissionerʺ) denying her

claim for disability insurance benefits and supplemental security income. By decision

and order entered December 19, 2018, the district court denied Hendersonʹs motion for

judgment on the pleadings and granted the Commissionerʹs motion for judgment on the

pleadings. Henderson argues that the finding of the administrative law judge (the

ʺALJʺ) that she could return to her past relevant work was not supported by substantial



                                           2
evidence. We assume the partiesʹ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

              ʺOn an appeal from the denial of disability benefits, we focus on the

administrative ruling rather than the district courtʹs opinion.ʺ Estrella v. Berryhill, 925

F.3d 90, 95 (2d Cir. 2019) (internal quotation marks omitted). In reviewing the

administrative record, we determine if there is ʺsubstantial evidence . . . to support the

Commissionerʹs decision and if the correct legal standards have been applied.ʺ Id.

Substantial evidence is defined as ʺevidence that a reasonable mind might accept as

adequate to support a conclusion.ʺ Id. Indeed, ʺonce an [administrative law judge]

finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.ʺ Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)

(internal quotation marks and emphasis omitted).

              We affirm the judgment below, as we agree that the Commissionerʹs ruling

is supported by substantial evidence. First, Henderson argues that the ALJ improperly

evaluated medical opinions, resulting in a finding that lacked substantial support,

namely that her residual functional capacity (ʺRFCʺ) allowed for light work. In finding

Hendersonʹs RFC, however, the ALJ considered the medical opinions of her consultative

examiner and her treating orthopedist. Hendersonʹs consultative examiner found that



                                              3
she had mild to moderate limitations for prolonged walking, bending, and kneeling.

Hendersonʹs treating orthopedist found that she could perform light‐duty work with no

bending or stooping. Though a third physician later found that Henderson was very

limited in her ability to, inter alia, sit, stand and walk, the ALJ ultimately assigned greater

weight to the opinion of her treating orthopedist because of his specialized training,

history with Henderson, and the fact that his assessment was consistent with

Hendersonʹs self‐reported ability to engage in activities of daily living. Accordingly, we

conclude that the ALJʹs conclusions were supported by substantial evidence.

              Second, Henderson argues that the ALJ improperly evaluated her

credibility. ʺ[A]n ALJʹs credibility determination is generally entitled to deference on

appeal.ʺ Selian v. Astrue, 708 F.3d 409, 420 (2d Cir. 2013) (per curiam). Here, the ALJ

considered Hendersonʹs entire medical record and her testimony concerning the

symptoms of her impairments and resulting limitations, as well as her admitted

activities of daily living, and concluded that her statements were ʺnot entirely consistent

with the objective medical evidence.ʺ Appʹx at 20. The ALJʹs credibility

determinations were supported by substantial evidence.

              Finally, Henderson argues that the Appeals Council and the district court

improperly rejected new and material evidence. ʺA court may order the Commissioner



                                              4
to consider additional evidence only upon a showing that there is new evidence which is

material . . . .ʺ Schaal v. Apfel, 134 F.3d 496, 506 (2d Cir. 1998). ʺNew evidence is

material if it is both (1) relevant to the claimantʹs condition during the time period for

which the benefits were denied and (2) probative.ʺ Pollard v. Halter, 377 F.3d 183, 193

(2d Cir. 2004) (internal quotation marks omitted).

              The evidence at issue includes reports of knee surgeries performed in

February 2016 and September 2016, exam notes from a follow‐up appointment after the

second surgery, and a report from an internal medicine examination performed on

December 5, 2016. This evidence postdates the ALJʹs determination by at least six

months and sheds insufficient light on the severity of Hendersonʹs condition during the

relevant period to conclude that it is material, as required to justify a remand under 42

U.S.C. § 405(g). See Pollard, 377 F.3d at 193 (ʺ[M]ateriality requires . . . a reasonable

possibility that the new evidence would have influenced the Commissioner to decide

claimantʹs application differently.ʺ) (alteration omitted). Accordingly, the evidence was

not relevant or material.

                                       *       *      *




                                              5
             We have considered the remainder of Hendersonʹs arguments and

conclude they are without merit. For the foregoing reasons, the judgment of the district

court is AFFIRMED.

                                        FOR THE COURT:
                                        Catherine OʹHagan Wolfe, Clerk of Court




                                           6